department of the treasury internal_revenue_service tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address org address te_ge eo examinations ms dal commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary if you accept our findings please sign and return the enclosed form 6018-a consent to proposed action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the examiner as soon as possible unless a report of income_tax_liability was issued to you with other instructions file returns for later tax years with the appropriate service_center indicated in the instructions for those returns in the event of revocation you will be required to file federal if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast tract mediation services referred to in publication do not apply to exempt_organizations if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in the united_states tax_court the united_states court of federal claims or the united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organizations appeal procedures for unagreed issues determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice ifa you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and sincerely thank you for your cooperation enclosures publication publication form 6018-a report of examination envelope sunita b lough director eo examinations form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx legend org - organization name xx - date city - city co-1 - company issue sec_1 does org continue to qualify for tax exempt status under sec_501 in the event org does not meet the requirements for recognition of exemption under the above mentioned subsection of the code should org be granted relief under sec_7805 in connection with the revocation of its tax-exempt status under sec_501 facts the org org was incorporated in 20xx to provide security in the form of police patrol for the homeowners of the co-1 org was granted exemption as an organization described in sec_501 in april 20xx the subdivision of org is comprised of homeowners in 20xx about homeowners are members of this association participation is not mandatory members pay yearly dues of dollar_figure org has contracted with the off-duty city police officers to provide police patrol during the day time and night time in the neighborhood org rented the patrol cars from the city police department org provides a cell phone to the police officer who is on duty so that any of the members can call the police officer in case of emergency non-members are not provided with the cell phone number they will have to call incase of an emergency org sends out fliers about the crime statistics in the area easter egg hunt july celebrations etc of org’s receipts are from membership dues the only other income org has is interest_income from its saving account of their expenses are program services related law issue internal_revenue_code sec_501 organizations exempt from federal_income_tax are those civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the form 886-a rev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx net_earnings of which are devoted exclusively to charitable educational or recreational purposes sec_1_501_c_4_-1 of the regulations further states that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements revrul_74_99 c b concluded that a homeowners_association to qualify for exemption under sec_501 of the code must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public revrul_69_280 1969_1_cb_152 concluded that an organization that provides maintenance of exterior walls and roofs of members’ homes in a housing development does not qualify for tax-exempt status under sec_501 the organization was operating primarily for the benefit of individual members rather than the community as a whole revrul_74_17 1974_1_cb_130 provided that an organization formed by the unit owners of a condominium housing project to provide for the management maintenance and care of the common areas of the project as defined by state statute with membership assessments paid_by the unit owners does not qualify for exemption under sec_501 of the code since the organization’s activities are for the private benefit of its members it cannot be said to be operated exclusively for the promotion of social welfare accordingly it does not qualify for exemption from federal_income_tax under sec_501 of the code revrul_73_306 1973_2_cb_179 provided that a nonprofit organization formed to protect the rights of tenants in one rental complex did not benefit the community in general but rather a select group of individuals therefore exemption under c was denied revrul_77_273 1977_2_cb_195 concerned an organization that provides security services for residents and property owners of a particular community whose residents donate money at a specified hourly rate to pay for the services the service found that an entity that provided private security services such as emergency rescue guards for homes businesses and construction projects on a regular basis in return for certain compensation was carrying on a business with the general_public in a manner similar to organizations operated for profit the fact that the organization occasionally provided free services did not satisfy the requirements of the regulations form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx in commissioner v lake forest inc f 2d it was held that the organization a housing cooperative for world war ii veterans and others did not meet the requirements for tax- exempt status under sec_501 the court found that the organization was not operating exclusively for social welfare purposes but as a private economic enterprise the court also determined that the organization was organized and operated for the benefit or convenience of its members by performing services that its members would otherwise have to provide for themselves issue internal_revenue_code sec_7805 provides relief to an organization if the initial recognition of exemption was erroneous because of a misinterpretation of the applicable law by the service if sec_7805 relief is granted and the organization has relied on its exemption_letter the revocation will be prospective section dollar_figure of rev_proc 20xx-2 20xx-1 i r b provides that generally in all other circumstances a technical_advice_memorandum tam or technical_expedited_advice_memorandum team revoking or modifying a letter_ruling or will not be applied retroactively to the taxpayer for whom the letter_ruling was issued or to a taxpayer whose tax_liability was directly involved in the letter_ruling provided that - there has been no change in the applicable law in the case of a letter_ruling it was originally issued for a proposed transaction and the taxpayer directly involved in the letter_ruling tam or team acted in good_faith in relying on the letter_ruling tam or team and revoking or modifying it retroactively would be to the taxpayer's detriment government ’s position civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes qualify for tax- exempt status under sec_501 the subject organization contracts with the off-duty city police officers to provide police patrol services for the homeowners in the co-1 the organization also sends out a flyer with latest crime statistics forwards crime alerts from the city police to the members etc as a result of our examination of your form_990 for the period ended december 20xx we have determined that your organization no longer qualifies as an exempt social_club described in sec_501 form 886-a crev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx we are also requesting that sec_7805 relief be provided to the organization the organization was granted tax-exempt status under sec_501 in april 20xx and has since relied on that ruling sec_7805 relief may be granted to an organization when there is a misinterpretation or misapplication of the law and the organization obtained an erroneous ruling the organization must have relied on that erroneous ruling acting in good_faith and complied with all applicable law surrounding the ruling granted by the service taxpayer’s position org applied for and was granted tax-exempt status in 20xx the organization has since relied on that ruling and filed the appropriate form_990 the organization consents to the proposed revocation conclusion as a result of our examination of your form_990 for the period ended december 20xx we have determined that your organization no longer qualifies as an exempt social_club described in sec_501 as of january 20xx alternative issue issue does org meet the requirements for recognition as a homeowners’ association as described in sec_528 facts the org org was incorporated in 20xx to provide security in the form of police patrol for the homeowners of the co-1 org was granted exemption as an organization described in sec_501 in april 20xx the subdivision of org is comprised of homeowners in 20xx about homeowners are members of this association participation is not mandatory members pay yearly dues of dollar_figure org has contracted with the off-duty city police officers to provide police patrol during the day time and night time in the neighborhood org rented the patrol cars from the city police department org provides a cell phone to the police officer who is on duty so that any of the members can call the police officer in case of emergency non-members are not provided with the cell phone number they will have to call incase of an emergency form 886-a crev department of the treasury - internal_revenue_service page -4- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no ot exhibit yeat period ended december org 20xx org sends out fliers about the crime statistics in the area easter egg hunt july celebrations etc of org’s receipts are from membership dues the only other income org has is interest_income from its saving account of their expenses are program services related law internal_revenue_code sec_528 provides an elective exemption for certain homeowners’ associations sec_528 exempts from income_tax any dues and assessments received by a qualified homeowners’ association that are paid_by property owners who are members of org where the assessments are used for the maintenance and improvement of association_property sec_1_528-2 states that in order for an organization to meet the requirements of sec_528 the organization must be organized and operated primarily for the purpose of carrying on one or more of the exempt functions of a homeowners’ association exempt functions include the acquisition construction management maintenance and care of association_property sec_1_528-5 requires that at least sixty percent of a homeowners’ association’s gross_income be that of exempt_function_income as defined in sec_1_528-9 sec_1_528-6 of the regulations requires that at least ninety percent of a homeowners’ association’s expenditures must be qualifying expenditures examples of qualifying expenditures may include the following salaries of an association manager and secretary paving of streets street signs security personnel legal fees upkeep of tennis court swimming pools recreation rooms and halls replacement of common building facilities air conditioning etc insurance premiums on association_property accountant’s fees improvement of private property to the extent it is association_property and real_estate and personal_property_taxes imposed on association_property by a state_or_local_government form 886-a rev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx sec_1_528-9 excludes from federal_income_tax receipts considered exempt_function_income examples of exempt_function_income include dues and assessments for the purposes of- - n w a w paying the principal and interest on debts incurred for the acquisition of association_property paying real_estate_taxes on association_property maintaining association_property removing snow from public areas and removing trash government’s position based on the facts and circumstances of the organization we recommend the organization elect recognition under sec_528 and file form 1120-h u s income_tax return for homeowners’ associations for the fiscal_year ended december 20xx and all future years taxpayer’s position the organization has agreed to complete form 1120-h u s income_tax return for homeowners’ associations for the fiscal_year ended december 20xx and all future years the organization has been notified of the requirements for recognition as a homeowners’ association under sec_528 conclusion we recommend org elect recognition under sec_528 as a qualified homeowners’ association form 1120-h u s income_tax return for homeowners’ associations must be filed for the year ended december 20xx and all future years form 886-a cev department of the treasury - internal_revenue_service page -6-
